Title: To Thomas Jefferson from Aaron Burr, 25 May 1801
From: Burr, Aaron
To: Jefferson, Thomas


               
                  Dear Sir,
                  N, york 25 May 1801
               
               A very respectable republican character of R. Island, has desired me to suggest to you that it would in his opinion be politic to appoint Mr. How[ell] (late Commissr. on the St. Croix line) district atty. Next to Ho[wel]l, he recommends Nathl. S[ear]le—I am inclined to believe that the recommendation is discreet & the designation, Judicious; but you have probably, at hand, the means of further information—
               If the Office of Comr. of Loans, or Loan officer for this State should become Vacant, our James Nicholson, commonly called Commodore Nicholson, would I suspect be gratified by the appointment—He is very much and very deservedly beloved in this City—is a man of business and one whose integrity inspires universal confidence—This Notice of him would be particularly grateful to the republicans in this City and State and could afford, to the enemies of the administration, no ground for malevolent comment—
               With great respect and attachment, I am Dear Sir Your friend & Servt.
               
                  
                     A; Burr
                  
               
               
                  I shall not Visit you at Washn. as proposed in my last, nor can I now say when I may have that pleasure
               
            